
	
		IA
		112th CONGRESS
		1st Session
		H. J. RES. 7
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Ms. Kaptur introduced
			 the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States waiving the application of the first article of amendment
		  to the political speech of corporations and other business organizations with
		  respect to the disbursement of funds in connection with public
		  elections.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					The first article of amendment does not
				apply to the political speech of any corporation, partnership, business trust,
				association, or other business organization with respect to the making of
				contributions, expenditures, or other disbursements of funds in connection with
				public
				elections.
					.
		
